Citation Nr: 9908433	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-38 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the veteran's claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
alcoholism and residuals of Agent Orange.  The RO sent notice 
of these decisions to the veteran in April 1993.  In November 
1993, the RO received a Notice of Disagreement (NOD) as to 
the denials of service connection for PTSD and residuals of 
Agent Orange.  A Statement of the Case (SOC) pertaining to 
the PTSD claim was issued in January 1994.  The RO received a 
substantive appeal, as to the denial of PTSD only, in March 
1994. 

The Board notes that the veteran's NOD, received by the RO in 
November 1993, expressed disagreement with the RO's March 
1993 denial of his claim of entitlement to service connection 
for residuals of Agent Orange.  Notwithstanding the fact that 
the veteran canceled on hearing on this issue, set for March 
1994, and that he failed to respond to the RO's July 1994 
request for clarification of this claim, it appears that a 
SOC has not yet been issued on this claim.  The claim for 
service connection for residuals of Agent Orange is therefore 
referred to the RO for issuance of an SOC. 

In his substantive appeal, received by the RO in March 1994, 
the veteran requested a hearing before a hearing officer at 
the RO.  Later that same month, the RO sent the veteran 
notice that a hearing was scheduled for June 13, 1994.  
Subsequently, the veteran failed to appear for his scheduled 
hearing, and the claims folder does not indicate that the 
veteran filed a motion for a new hearing.


REMAND

As a preliminary matter, the Board finds that the veteran's 
PTSD claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran's DD Form 214 indicates that his awards include 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
His military occupation specialty (MOS) was engineer driver.  
The veteran's DD 214 does not show that he received any 
citations or awards for participation in combat with the 
enemy, such as the Combat Infantryman Badge, Purple Heart, or 
similar citation.  See 38 C.F.R. § 3.304(f).   The veteran's 
service personnel file (DA Form 20) indicates that while he 
served in Vietnam he was a tractor operator and a wheeled 
tractor operator.  He was assigned to Company B of the 69th 
Engineering Battalion (Construction)from April to December of 
1968, and Company B of the 36th Engineering Battalion from 
December 1968 to April 1969. 

The veteran's service medical records show no psychiatric 
disorder.  

Post-service medical records include VA outpatient records, 
dated between February and April of 1992, which show that the 
veteran was evaluated for  psychiatric symptoms that included 
nightmares, panic attacks, paranoia, hallucinations.  The 
diagnostic impressions included rule out PTSD, rule out 
adjustment disorder, rule out organic psychosis, and alcohol 
dependence, recovering.  These records are remarkable for a 
reported history of heavy drinking while in Vietnam, followed 
by a period of abstinence from 1969 to 1980.  Notations in 
these records indicate that the veteran was diagnosed with 
cirrhosis of the liver, and there is an indication of memory 
loss, thought to possibly be secondary to ETOH (alcohol) 
abuse.

In February 1993, the veteran was afforded a VA psychiatric 
examination, which  shows that he reported that his problems 
had started about 11 years after he served in Vietnam, in 
1980, after he got divorced and became very depressed.  He 
stated that he began having nightmares about Vietnam, and 
began "seeing things."  He also started drinking at that 
time.  He reported that he had served with a construction 
engineering unit while in Vietnam.  In general, he stated 
that his unit had been subject to attacks.  Specifically, he 
reported that on one occasion he had been forced to put the 
remains of a friend into a body bag.  He also reported that 
he had shot an elderly Vietnamese man and woman under orders.  
The Axis I diagnoses were major depression, recurrent, with 
psychotic features, recovering alcoholic, and rule out PTSD.  
The examiner's summary is remarkable for a notation that the 
veteran had denied being in actual combat.

In a letter, dated in March 1994, David K. Swope, M.D., 
indicated that he had been treating the veteran for at least 
one year, and that much of the veteran's difficulty 
surrounded a feeling of persecution related to a belief that 
he had been treated unfairly in his pursuit of Workers' 
Compensation.  Dr. Swope further indicated that due to his 
difficulties with Workers' Compensation, the veteran had shot 
off his (the veteran's) right fifth finger.  Dr. Swope 
stated, in essence, that the veteran had PTSD, and that this 
diagnosis was based on reports of seeing fellow soldiers 
wounded and killed by artillery fire, and otherwise 
unspecified "physical conflicts with both military people 
within the service and in terms of the enemy (North 
Vietnamese)."

A review of the veteran's written statements, in particular a 
letter received by the RO in August 1992, shows that he 
stated that while in Vietnam he served with the 69th 
Engineers at Vinh Long Airfield.  He reported that shortly 
after his arrival he saw an old man and woman enter a straw 
hut outside of his camp, and that he was ordered to shoot 
into the hut by two drunken senior enlisted men.  He stated 
that he complied.  He generally reported that his camp was 
continually shelled, and that he witnessed casualties.  He 
further reported being on perimeter guard during a ground 
attack in August 1968, and that he ran out of ammunition at 
one point.  Finally, he reported having to put the scattered 
remains of a fellow soldier, (hereinafter "D.K."), into a 
body bag. 

In December 1996, the RO sent a request to the U.S. Army and 
Joint Service Environmental Support Group (ESG) (now 
redesignated as the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR)), in an attempt to verify the 
veteran's claimed stressors.  In September 1997, the ESG 
reported that it had verified that D.K. was a member of the 
veteran's unit, and that he had been killed by hostile fire 
in August 1968.  The ESG attached Morning Reports for the 
69th Engineering Battalion, dated between March and August of 
1968, in support.

Given the verified stressor, the RO scheduled the veteran for 
another VA examination.  The claims file indicates that the 
veteran failed to appear for examinations scheduled in late 
1997 and mid-1998, although the veteran claims that he did 
not receive notice of the first examination (the record does 
in fact indicate a change of address) and was under the 
impression that a subsequent examination had been canceled.  

The United States Court of Appeals for Veterans Claims has 
stated that, if the medical evidence of record is 
insufficient, the Board is free to seek an advisory opinion.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this 
case, the Board finds that, while Dr. Swope has indicated 
that the veteran has PTSD due, at least in part, to a 
verified stressor (the death of a friend in Vietnam), the 
psychiatrist indicated that the claims file was not available 
for review and there is other medical evidence of record, 
including a VA psychiatric examination in February 1993, 
which does not confirm a diagnosis of PTSD.  While the 
veteran has a duty to report for an examination deemed 
necessary to establish entitlement to the claimed benefit 
(38 C.F.R. § 3.655(b) (1998)), upon considering his 
statements on the matter and his representative's request for 
another opportunity to present for an examination (see 
written argument dated in February 1999), the Board finds he 
should be provided with such opportunity.  

The RO should also determine if there are any additional 
treatment records relating to evaluation and treatment for 
PTSD.  All relevant treatment records (to include any 
individual or group counseling for PTSD) should be secured.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).




In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for PTSD (to include individual 
and group therapy).  The RO should then 
secure copies of all identified records 
and associate them with the claims file.  
38 C.F.R. § 3.159 (1998).

2.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine whether he meets 
the diagnostic criteria for PTSD and, if 
so, whether it is due to the verified 
stressor (the death of D.K., who was a 
member of the veteran's unit killed by 
hostile fire in August 1968; the veteran 
has reported having to put the scattered 
remains of this fellow soldier into a 
body bag).  All indicated studies, 
including post-traumatic stress disorders 
sub scales, are to be performed.  The 
claims file and a copy of this remand 
should be provided to and reviewed by the 
examiner in conjunction with this 
examination.  The complete rationale for 
all opinions expressed must be provided.  
The examiner should utilize the 
multiaxial system of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, Revised.  If an opinion 
cannot be provided in writing, the 
examiner should explain in writing why 
that is the case.

3.  Following the above, the RO should 
review the examination report, and assure 
that all requested information has been 
provided.  If not, the examination report 
should be returned as inadequate for 
rating purposes pursuant to 38 C.F.R. § 
4.2.
4.  Then, the RO should readjudicate the 
issues of: service connection for PTSD.

5.  In the event the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC), and be given an opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical information and to accord the 
veteran due process of the law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.

The veteran is free to submit any additional information he 
desires in connection with this appeal.  No action is 
required of the veteran until he is notified by the RO.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


